I concur in the decision and judgment but wish to reserve opinion on two points: (1) whether the Howell plat created a covenant running with the land and (2) if so, whether such a covenant was cut off by the tax forfeiture and sale.
The covenant, if any, has never been enforced and could not affect the legal title until it is enforced. As to equitable rights, the covenant, if any, is in favor of abutting owners, and Reynoldsburg is not within that class. Accordingly, the city has no legal or equitable interest in the premises. It is a trespasser. *Page 542